[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Cleveland Metro. Bar Assn. v. Hill, Slip Opinion No. 2014-Ohio-5239.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.


                         SLIP OPINION NO. 2014-OHIO-5239
         CLEVELAND METROPOLITAN BAR ASSOCIATION v. HILL ET AL.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
                may be cited as Cleveland Metro. Bar Assn. v. Hill,
                         Slip Opinion No. 2014-Ohio-5239.]
Unauthorized practice of law—Entering into agreements to represent others as
        “attorney/advocate” and holding self out as advocate for others—
        Injunction issued and civil penalty imposed.
    (No. 2014-0518—Submitted May 14, 2014—Decided December 3, 2014.)
   ON FINAL REPORT by the Board on the Unauthorized Practice of Law of the
                           Supreme Court, No. UPL 10-09.
                               ____________________
        Per Curiam.
        {¶ 1} On December 29, 2010, relator, Cleveland Metropolitan Bar
Association, filed a complaint with the Board on the Unauthorized Practice of
Law alleging that respondents, William Hill and his company, the Advocacy
Group, Inc., had engaged in the unauthorized practice of law in Ohio by entering
into contracts to represent 20 students, giving them legal advice, and attempting to
                             SUPREME COURT OF OHIO




settle their claims of, among other things, “institutional racism” and
“discriminatory business practices” against Bryant & Stratton College.
       {¶ 2} Respondents were served with the complaint but failed to file an
answer. Relator moved for default pursuant to Gov.Bar R. VII(7)(B). A panel of
the board granted the motion after reviewing relator’s evidence, which included a
transcript of Hill’s June 18, 2010 deposition testimony, in which he admitted
having committed much of the charged misconduct. The panel issued findings of
fact and determined that respondents had engaged in 22 counts of the
unauthorized practice of law—one count for each of the 20 students they
contracted to represent, one count for drafting the letter to and meeting with
college representatives, and one count for conduct that had not been alleged in the
complaint but that was discovered during Hill’s deposition.              The panel
recommended that we enjoin respondents from further engaging in the
unauthorized practice of law and impose a civil penalty of $7,500 for each of the
22 counts, for a total penalty of $165,000.
       {¶ 3} For the most part, the board adopted the panel’s findings of fact
and conclusions of law. It did not adopt the panel’s finding of unauthorized
practice of law regarding the conduct that had not been alleged in the complaint.
It adopted the panel’s recommendation that respondents be enjoined from
engaging in the unauthorized practice of law, but recommends that we impose a
civil penalty of $20,000—$10,000 for executing agreements to serve as
“Attorney/Advocate” for the students in their complaint against the school, and
$10,000 for holding themselves out as the advocate of the students in a letter to
and in a meeting with the school’s legal counsel.
       {¶ 4} We agree that respondents engaged in the unauthorized practice of
law and impose a $20,000 civil penalty against them.




                                         2
                                       January Term, 2014




              Respondents Engaged in the Unauthorized Practice of Law
           {¶ 5} Hill is a retired police officer with 25 years of law-enforcement
experience. The Advocacy Group is a for-profit corporation registered with the
Ohio Secretary of State.             The corporation’s initial articles of incorporation
identify Hill as the sole director and authorized representative of the corporation.
Hill has not attended law school, and neither he nor the Advocacy Group has been
admitted to the practice of law in Ohio or any other jurisdiction or is certified for
the limited practice of law pursuant to Gov.Bar R. II.
           {¶ 6} At        one     time,    the    Advocacy        Group      ran    a   website,
                                              1
www.bryantstrattonscrewedme.com,                  and circulated fliers offering to assist
individuals who had been wronged by businesses, government agencies, or
employers in obtaining justice “By Any Legal Means Necessary.”
           {¶ 7} In 2008, respondents were retained by 20 students of Bryant &
Stratton College’s Cleveland, Ohio, campus. Each of the students signed a form
appointing the Advocacy Group and its representatives as his or her
“attorney/advocate(s)-in-fact” with respect to “[a]ll information pertaining to [his
or her] enrollment and experiences at Bryant & Stratton College while attending
school for their Nursing Program.” Hill signed each of those forms with the
designations “Attorney/Advocate” and “President, The Advocacy Group, LLC,”
following his name. Some of those students paid the Advocacy Group a fee of
$25, and those funds were deposited into the company’s bank account.
           {¶ 8} Respondents drafted and sent a letter to Ted Hansen, director of
Bryant & Stratton’s Eastlake campus on December 15, 2008. The letter stated
that the Advocacy Group was “the official advocate for a growing number of [the
college’s] students, past and present,” alleged that the college had engaged in
“institutional racism, racial profiling, financial profiling, [and] discriminatory


1
    An August 21, 2014 search revealed that the website is no longer in operation.




                                                   3
                             SUPREME COURT OF OHIO




business practices,” and demanded an opportunity to meet in order to discuss the
allegations and a possible resolution of the matters. A meeting was eventually
scheduled for May 29, 2009. Shortly before that meeting, respondents delivered
another letter to counsel for Bryant & Stratton College demanding, among other
things, that the college (1) permit students represented by the Advocacy Group to
retake classes and tests at no cost, (2) forgive the outstanding account balances of
all students represented by the Advocacy Group, and (3) pay the students $5
million.
       {¶ 9} On May 29, 2009, respondents, four former Bryant & Stratton
students, attorney W. Scott Ramsey, and Dr. David Whitaker, who is also an
attorney, met with counsel for Bryant & Stratton College, including attorney
Steven E. Seasly, of Hahn Loeser & Parks, L.L.P. At the meeting, the students
stated that they were represented by Hill. At his deposition, Hill testified that the
meeting was brief—lasting at most 15 to 20 minutes—because he and his
contingent “were there to try to resolve the situation and if there was no intent to
resolve the situation, there was nothing really to talk about.” Because Seasly
“wanted to discuss the issues” and Hill wanted only to negotiate the terms and
conditions of a settlement, he and his contingent left the meeting.
       {¶ 10} “The Ohio Constitution, Article IV, Section 2(B)(1)(g) gives this
court original jurisdiction over all matters relating to the practice of law, including
the unauthorized practice of law.” Cleveland Metro. Bar Assn. v. Davie, 133
Ohio St.3d 202, 2012-Ohio-4328, 977 N.E.2d 606, ¶ 18.              The unauthorized
practice of law is “[t]he rendering of legal services for another by any person not
admitted to practice in Ohio * * *.” Gov.Bar R. VII(2)(A)(1); Cleveland Bar
Assn. v. Pearlman, 106 Ohio St.3d 136, 2005-Ohio-4107, 832 N.E.2d 1193, ¶ 7.
We restrict the practice of law to licensed attorneys to “protect the public against
incompetence, divided loyalties, and other attendant evils that are often associated




                                          4
                               January Term, 2014




with unskilled representation.” Cleveland Bar Assn. v. CompManagement, Inc.,
104 Ohio St.3d 168, 2004-Ohio-6506, 818 N.E.2d 1181, ¶ 40.
       {¶ 11} “We have consistently held that the practice of law encompasses
the drafting and preparation of pleadings filed in the courts of Ohio and includes
the preparation of legal documents and instruments upon which legal rights are
secured or advanced.” Lorain Cty. Bar Assn. v. Kocak, 121 Ohio St.3d 396,
2009-Ohio-1430, 904 N.E.2d 885, citing Akron Bar Assn. v. Greene, 77 Ohio
St.3d 279, 280, 673 N.E.2d 1307 (1997); and Land Title Abstract & Trust Co. v.
Dworken, 129 Ohio St. 23, 193 N.E. 650, syllabus (1934). We have also held that
“one who purports to negotiate legal claims on behalf of another and advises
persons of their legal rights and the terms and conditions of settlement engages in
the practice of law.” Cleveland Bar Assn. v. Henley, 95 Ohio St.3d 91, 92, 766
N.E.2d 130 (2002), citing Cleveland Bar Assn. v. Moore, 87 Ohio St.3d 583, 722
N.E.2d 514 (2000); and Cincinnati Bar Assn. v. Cromwell, 82 Ohio St.3d 255,
695 N.E.2d 243 (1998).
       {¶ 12} Although Hill did not possess the qualifications necessary to
practice law in this state, a preponderance of the evidence shows that he and the
Advocacy Group entered into agreements to serve as “Attorney/Advocates” for 20
current or former Bryant & Stratton College students and purported to negotiate
legal claims on their behalf in written correspondence to and in a meeting with
college representatives. Accordingly, we adopt the board’s findings that Hill and
the Advocacy Group engaged in the unauthorized practice of law.
                                    Sanction
       {¶ 13} Because we find that Hill and the Advocacy Group engaged in the
unauthorized practice of law, we adopt the board’s recommendation that we
enjoin them from further engaging in the unauthorized practice of law. Pursuant
to Gov.Bar R. VII(19)(D)(1)(c), we may also impose civil penalties in an amount
greater or lesser than the amount recommended by the board, but not in excess of




                                        5
                             SUPREME COURT OF OHIO




$10,000 per offense. In determining whether to impose a civil penalty, Gov.Bar
R. VII(8)(B) directs us to consider (1) the degree of cooperation provided by the
respondent in the investigation, (2) the number of occasions that the unauthorized
practice of law was committed, (3) the flagrancy of the violation, (4) the harm to
third parties arising from the offense, and (5) any other relevant factors.
       {¶ 14} Here, Hill appeared for his June 18, 2010 deposition, answered the
majority of the questions posed by relator, and appears to have produced the
documents requested in relator’s subpoena duces tecum. He described, in detail,
the legal services he performed on behalf of the 20 students he purported to
represent, but he refused to acknowledge that his conduct was inappropriate.
       {¶ 15} The panel found that Hill and the Advocacy Group committed 22
acts of the unauthorized practice of law—20 acts of entering into a contract to
represent a student, one act of holding Hill and the Advocacy Group out as the
students’ advocates by drafting a letter to and attending a follow-up meeting with
college representatives, and one act relating to conduct that had not been alleged
in the complaint—and recommended that we impose a $7,500 civil penalty for
each of those 22 offenses, for a total civil penalty of $165,000. But the board
found that respondents had engaged in just two acts of the unauthorized practice
of law—the first being entering into agreements to represent the current and
former students as “Attorney/Advocates” and the second being Hill’s holding
himself and the Advocacy Group out as the students’ advocates in correspondence
to and in a meeting with counsel for the school. And the board recommends that
we impose the maximum penalty of $10,000 for each of the two offenses, for a
total civil penalty of $20,000. The board rejected the panel’s finding of the
unauthorized practice of law with regard to the conduct that had not been alleged
in the complaint.
       {¶ 16} With regard to the flagrancy of the violations, the board noted that
Hill is a former police officer with 25 years of law-enforcement experience but is




                                          6
                                       January Term, 2014




not qualified to give legal advice, because he has not attended law school or been
admitted to the practice of law in Ohio or any other jurisdiction. Despite these
facts, he openly referred to himself as an “Attorney/Advocate,” agreed to
represent clients for a fee, and attempted to negotiate settlements of their legal
claims. By acting as attorney/advocates for the students who retained them, Hill
and the Advocacy Group prevented the college’s legal counsel from
communicating directly with the students to learn more about their concerns and
to come to an amicable resolution. The board noted that as of the date of its
report, respondents’ website appeared to be operational, although the address had
been changed to http://bryantstrattonscrewedme.com/wordpress/.2 The board also
expressed concern that the conduct of attorneys W. Scott Ramsey and Dr. David
Whitaker, who attended the May 29, 2009 meeting with Hill, may have given Hill
the impression that his conduct was permissible.
           {¶ 17} Having considered these factors, we conclude that a civil penalty is
warranted in this case. We agree with the board that respondents engaged in two
distinct instances of the unauthorized practice of law. Based on the flagrancy of
the violations and the number of students whose legal claims were affected, we
agree that the maximum civil penalty is warranted for each of those offenses.
Therefore we impose against respondents, jointly and severally, a civil penalty in
the amount of $10,000 for each of the two instances of the unauthorized practice
of law, for a total civil penalty of $20,000.
           {¶ 18} William Hill and the Advocacy Group, Inc., are enjoined from
further acts constituting the unauthorized practice of law, including but not
limited to agreeing to represent clients in matters involving legal claims and
attempting to negotiate the settlement of legal claims on behalf of others. We also




2
    An August 21, 2014 search revealed that the website is no longer in operation.




                                                   7
                               SUPREME COURT OF OHIO




impose against respondents, jointly and severally, a civil penalty in the amount of
$10,000 for each of their two offenses, for a total of $20,000.
       {¶ 19} Costs are taxed to respondents.
                                                             Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                        ____________________________
       Michael P. Harvey Co., L.P.A., and Michael P. Harvey; and Ott &
Associates Co., L.P.A., and Latha Malini Srinivasan, for relator.
       William Hill, pro se.
                        ____________________________




                                         8